Dissenting Opinion by
President Judge Bowman:
I respectfully dissent.
The conclusion reached in Pittsburgh Urban Redevelopment Authority v. Cleban (hereinafter Cleban), 216 Pa. Superior Ct. 269, 264 A.2d 187 (1970), which is relied upon by the majority as precedent for charg*80ing the appellant-condemnee rent is inappropriate given the factual dissimilarity of this case. In deban, as Judge Hoffman stresses in his concurring opinion, the appellants, tenants pursuant to a month-to-month lease, could not show that there had been a compensable taking as to them. Here, to the contrary, condemnee’s fee simple interest in an entire parcel of improved realty has been condemned.
Moreover, Section 611 of the Code addresses entitlement to compensation for delay; reference to rent is secondary to the concept of penalty for failure to pay compensation promptly. From such an orientation, the majority adopts the converse of the proposition presented by the first sentence and concludes that since no “delay compensation” is owed on account of “delay in payment,” rent must be paid by the condemnee remaining in possession. To the contrary, it should be incumbent upon the condemnor to establish the terms of the new relationship. "Whether it be by praecipe for the issuance of a rule to show cause why a writ of possession should not be issued (the procedure established in Section 407 for obtaining possession) or by contract establishing the terms of a lease for continued occupancy, it is the duty of the condemnor to act promptly to protect its interest. In this case the condemnor, it would appear, had never sought possession. A condemnor should not be permitted to rely upon a judicially created landlord-tenant relationship and thus find relief in a motion for setoff against a jury award favorable to the condemnee. The proper course of action for the condemnor should be negotiation of a lease should immediate possession not be necessary and the former owner wish to remain. To infer such an agreement from continued occupancy following payment of estimated just compensation is to invite further dispute as to the exact nature of the relationship.
*81Even were I to agree with the conclusion that under the circumstances rent is owed, I would continue to dissent as to the use of the term “delay compensation” to described an effort to “keep the accounts balanced.” The second sentence of Section 611 states that:
Compensation for delay in payment shall, however, be paid at the rate of six per cent per annum from the date of relinquishment of possession of the condemned property by the condemnee, or if the condemnation is such that possession is not required to effectuate it, then delay compensation shall be paid from the date of condemnation. . . . (Emphasis added.)
The role of relinquishment of possession by the condernnee has been consistently respected by our prior decisions determining rights to ‘ ‘ delay compensation. ’ ’ See Commonwealth v. Upholzer, 18 Pa. Commonwealth Ct. 102, 334 A.2d 812 (1975); Govatos v. Redevelopment Authority of the County of Montgomery, 11 Pa. Commonwealth Ct. 529, 314 A.2d 536 (1974). The term should not now be enlarged to encompass a penalty imposed irrespective of possession and contrary to the final sentence of Section 611.